Citation Nr: 0719163	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE


Whether new and material evidence has been received to reopen 
a claim of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to September 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  

Although the RO reopened the appellant's claim and decided 
the issue on the merits in July 2004, the question of whether 
new and material evidence has been received to reopen such 
claim must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.


FINDINGS OF FACT

1.  An unappealed rating decision in May 2000 denied service 
connection for PTSD on the bases that there was no verified 
in-service stressor and no PTSD diagnosis.

2.  Evidence received since the May 2000 rating decision does 
show that the veteran had a stressor event in service capable 
of verification, or has a diagnosis of PTSD based on a 
verified stressor event; it does not relate to unestablished 
facts necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the May 2000 rating decision is not 
new and material and the claim of service connection for PTSD 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.259, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant was provided in an April 2004 letter prior to 
the July 2004 rating decision the definitions of "new" and 
"material" evidence and was asked to provide evidence of an 
in-service stressor.  Upon reopening the case, in the July 
2004 rating decision and again in the June 2005 statement of 
the case, the RO explained what the veteran needed to 
substantiate his claim.  He was specifically advised to 
provide information sufficient to seek verification of a 
stressor event in service.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This notice essentially fulfilled the Kent 
guidelines, as it specifically advised the veteran of what 
type of evidence would be material and sufficient to reopen, 
i.e., information that would allow for stressor verification.  
He has had ample opportunity to respond/supplement the record 
with necessary information and is not prejudiced by any 
technical notice deficiency that may have occurred earlier in 
the process (including in timing).  He is not prejudiced by 
the RO according a broader scope of review than was 
warranted.  H has demonstrated actual knowledge of the need 
to submit an additional stressor by submitting several 
letters that tried to explain his stressors.  Sanders v. 
Nicholson,  No. 06-7001 (Fed. Cir. May 16, 2007).  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a February 2007 letter informed the veteran of 
disability rating and effective date criteria.   Notably, it 
is not alleged that notice in this case was less than 
adequate.

Regarding VA's duty to assist, the veteran's service records 
and records of pertinent medical treatment were secured.   He 
has not identified any additional evidence pertinent to his 
claim.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).   VA's assistance obligations are met. 

B.  Factual Background, Legal Criteria, and Analysis

In September 1999, the veteran filed a claim seeking service 
connection for PTSD.  In a May 2000 rating decision, the RO 
denied the claim, finding that there was no verifiable in 
service stressor and no PTSD diagnosis.  The veteran was duly 
notified of that decision and of his appellate rights; he did 
not appeal it.  Accordingly, it is final.  38 U.S.C.A. 
§ 7105.  Generally, when a claim is disallowed, it may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  Id.  However, a claim on which 
there is a final decision may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in March 2004), and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record at the time of the May 2000 rating 
decision included SMRs from September 1969 to September 1971 
and VA records from May 1999 to January 2000 that were 
negative for complaints, findings, treatment, or diagnosis 
relating to PTSD.  On service entrance and separation 
examinations, psychiatric evaluation was normal.  His DD 214 
Form and other service personnel records list the veteran's 
military occupational specialty (MOS) as cook and show that 
he served in Vietnam from September 1970 to September 1971.

Evidence added to the record since May 2000 includes VA 
treatment records from April 2002 to March 2004; medical 
statements from C.S., Ph.D. (dated in October 2004), and 
W.S., M.A., and H.G., M.D. (dated in April 2005); an April 
2004 stressor information sheet completed by the veteran; and 
two letters by the veteran describing his alleged stressors 
in service, dated in October 2004 and in September 2005.  The 
VA treatment records show a working diagnosis of PTSD and 
note the veteran's various symptoms, including paranoia, 
insomnia, depression and anxieties.  They note that the 
veteran was previously treated for drug abuse (he had a 
twenty-two year history of cocaine use).  

In an October 2004 letter, C.S., Ph.D., confirms the 
veteran's enrollment in VA's PTSD program as well as his 
diagnosis of PTSD.  In a May 2005 letter, W.C., M.A., and 
H.G., M.D. verify that the veteran was enrolled in a PTSD 
outpatient program.

The April 2004 stressor information sheet and the October 
2004 and September 2005 letters contain allegations of 
combat-type stressors; however, they do not provide 
identifying information regarding the dates and locations of 
the claimed events, or names for the individuals involved 
capable of verification.

Evidence received since the May 2000 rating decision consists 
essentially of new accounts by the veteran of combat 
stressors, new VA treatment records, and two letters from VA 
treatment providers confirming the veteran has PTSD 
diagnosed. However, the underlying stressor accounts are not 
verifiable, and the diagnosis of PTSD is insufficient to 
establish that the veteran has PTSD related to an event or 
events in service.

In summary, the additional evidence received since the May 
2000 rating decision that denied service connection for PTSD 
is new (as it was not previously considered).  However, it is 
not material, as it does not include sufficient information 
to allow for verification of an underlying stressor event in 
service, which was the threshold unestablished fact necessary 
to substantiate the veteran's claim.  It does not raise a 
reasonable possibility of substantiating the claim.  
Therefore, it is not new and material, and the claim seeking 
service connection for PTSD may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for PTSD 
is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


